Citation Nr: 0522061	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  99-05 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for residuals of a 
concussion.

2.  Entitlement to service connection for a left ear 
disability other than hearing loss and tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel
 

INTRODUCTION

The veteran served on active duty from May 1958 to May 1960.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1997 rating decision rendered by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In April 2004, the veteran testified at a hearing before an 
RO hearing officer.  A transcript of the hearing is 
associated with the claims folder.


FINDING OF FACT

Neither a concussion, hearing loss, tinnitus, other 
disability of the left ear, nor Ménière's diseases was 
present in service or until years thereafter, and none of the 
disorders is etiologically related to service.


CONCLUSIONS OF LAW

1.  A concussion was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  A left ear disability other than hearing loss and 
tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

4.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

5.  Meniere's disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In additions, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004.  The VCAA and the implementing regulations are 
applicable to the present appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

The Board notes that a substantially complete claim was 
received prior to the enactment of the VCAA.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Id. at 119.  The Court further held 
that VA failed to demonstrate that, "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 38 
U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall  .  .  . take due account 
of the rule of prejudicial error")."  Id at 121.  However, 
the Court also stated that the failure to provide to provide 
such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in April 2005 as well as 
a supplement statement of the case issued in October 2004, 
well after the rating actions on appeal were promulgated.  
Although the RO did not specifically inform the veteran to 
submit any pertinent evidence in his possession, it informed 
him of the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence on his behalf.  Therefore, the 
Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's claims has been obtained.  Of record, is an October 
2001 statement from the veteran's representative noting that 
he had discussed the importance of being able to prove that 
an assault took place in 1959 and that buddy statements could 
be submitted to attempt to verify the alleged assault.  
Similarly, in April 2005, the RO informed the veteran that he 
could submit lay statements in support of his claims.  The 
record does not show that the veteran submitted any such 
statements.  

The veteran has asserted that a gang attacked him in October 
1969 and that an investigation was conducted by shore patrol.  
However, a response from the Naval Council of Personnel 
Boards indicates that the service department had no 
information on any investigation involving this alleged 
incident.  

The veteran's service medical and service personnel records 
are associated with the claims folder.  While not documented 
in his service medical records, the veteran has asserted that 
he received treatment at Chelsea Naval Hospital in Boston, 
Massachusetts, following the alleged assault.  The record 
reflects that the hospital closed years ago.  Information 
received from the Chelsea Soldiers Home in May 1999 indicates 
that any medical records during that period would have been 
forwarded to the National Personnel Records Center (NPRC).  
Subsequent requests for additional records of the alleged 
treatment at Chelsea Naval Hospital resulted in negative 
responses from the NPRC in May 2000 and April 2004.  

While the veteran reported during a telephone conversation in 
November 1996 that he received private medical treatment in 
the 1960s for his claimed disabilities, records were not 
retrievable as the treating physician was deceased.  
Similarly, at his hearing at the RO he acknowledged that 
there was no way to obtain these treatment records.  

Based on the foregoing, the Board finds that the veteran has 
not identified any additional pertinent, obtainable evidence 
that has not been associated with the claims folder.  

In connection with his appeal, the veteran has been afforded 
several VA examinations.  To reiterate, the veteran has not 
identified any additional evidence or information that could 
be obtained to substantiate his claims, nor has he requested 
that the Board remand for further development this appeal 
that has been pending for years.  

Finally, the Board notes that following provision of the 
required notice and the completion of all indicated 
evidential development, the RO readjudicated the veteran's 
claims on a de novo basis.  There is no indication or reason 
to believe that its decision with respect to any of the 
claims would have been different had the claims not been 
initially adjudicated prior to the provision of the required 
notice.

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of these claims by the RO 
are not of sufficient significance to warrant another remand 
and further delay of the appellate process.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of this 
appeal.


Evidentiary Background

A November 1959 sick call treatment record shows that the 
veteran sought treatment for a fractured noise.  The veteran 
reported that while lifting a trashcan up to a dumpster, the 
trashcan accidentally fell striking him in the nose.  X-rays 
confirmed a nasal fracture.  In January 1960, the Office of 
the Judge Advocate General of the Navy confirmed that this 
injury was in the line of duty.  

The report of the veteran's May 1960 separation examination 
is negative for any complaints or diagnosis of a concussion 
or residuals thereof.  His ears were clinically normal and 
auditory examination was 15/15 in both ears using whispered 
voice testing.  There were no abnormal findings pertinent to 
tinnitus, Meniere's disease, or a concussion.  

Private medical records dated in May 1985 show that the 
veteran was treated for left otitis media with questionable 
left otitis externa after complaining of a four day history 
of intermittent plugging and aching in the left ear and a 
sensation of fluid behind the eardrum.  In August 1986, he 
was treated for nausea and lightheadedness.  It was noted at 
the time that this was not true vertigo.  Physical and 
neurological examination was "entirely normal."  In May 
1990 he was treated for sudden hearing loss in the left ear 
over the last three weeks.  Audiogram in May 1991 revealed 
bilateral sensorineural hearing loss with the left being more 
severe than the right.  

VA outpatient treatment records dated from August 1994 to 
June 1996 show that the veteran complained of vertigo with 
episodes of dizziness and feeling of the room spinning.  
These feelings were accompanied by nausea.  The veteran also 
had episodic hearing loss and reported a "blocked" left 
ear.  A notation in May 1996 refers to reported, "hearing 
problems which developed during hospitalization during 
service;" however, no details are provided.  

In July 1996, the RO received the veteran's claim for service 
connection for Meniere's disease.  He asserted that while 
serving in the Navy, he was attacked and severely beaten in 
Boston, Massachusetts.  Specifically, when coming out of a 
restaurant, a "gang of men" attacked him.  The veteran 
alleges that he sustained a fractured nose and severe 
concussion as a result of this attack.  He also hurt his ear 
affecting his hearing.  

The veteran completed a Report of Accidental Injury in 
Support of Claim for Compensation or Pension in October 1996.  
He reported that one evening in October 1959 he was leaving 
the Waldorf Restaurant in Boston when Boston gang members 
attacked him because he was in his uniform.  He asserted that 
he sustained a concussion, broken nose, and damage to his 
left eardrum.  He acknowledged that there were no witnesses 
to the assault, but a report was completed by the Shore 
Patrol.  He was treated at the Chelsea Naval Hospital in 
Boston. 

During VA audiological examination in November 1996, the 
veteran reported a history of noise exposure from pneumatic 
tools and weapons training.  He also reported head trauma in 
1959 which resulted in tinnitus, a concussion, and 
progressive hearing loss.  He reported that he was 
hospitalized for several days.  He complained of vertigo with 
nausea, vomiting, balance loss and sensation of the room 
spinning.  This began approximately 10 years ago but had 
increased in frequency.  Audiological examination revealed 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
15
20
35
LEFT
70
80
70
70
70

Average pure tone threshold was 20 dB in the right ear and 73 
dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 22 
percent in the left ear.

A November 1996 fee-basis ear disease examination report 
notes that the veteran complained of pain in his left ear and 
vertigo.  He also had ringing, buzzing, and hearing loss in 
his left ear.  While the right ear had some hearing loss, his 
left ear hearing loss was worse.  The veteran reported a 
history of having been beat in 1959 while in the service 
sustaining a concussion and fractured nose.  Following that 
episode, he developed tinnitus and hearing loss in the left 
ear.  It was noted that the veteran's tinnitus, hearing loss, 
and dizziness would be consistent with probable Meniere's 
disease.  

By rating action in June 1997, the RO awarded service 
connection for the veteran's fractured nose.  However, 
service connection for concussion, left ear condition, 
hearing loss, tinnitus, and Meniere's disease was denied.  

In May 1999, the veteran was afforded a VA compensation and 
pension examination.  He complained of dizziness with vertigo 
and nausea as well as tinnitus of the left ear.  It was noted 
that had been diagnosed with Meniere's disease four years 
ago.  His tinnitus had been persistent for several years.  
Impression was Meniere's disease, probably affecting the left 
vestibular labyrinth.  

In April 2004, the veteran testified at a hearing before an 
RO hearing officer.  It was asserted that the veteran's 
Meniere's disease resulted from a blow to the veteran's head 
which resulted in a fractured nose.  The veteran reported 
that he complained of pain and tinnitus during service 
following his fractured nose.  He reported that he was 
hospitalized at Chelsea Naval Hospital for three days 
following his injury.  He reported that his research on the 
Internet had revealed that Meniere's disease could be caused 
by a blow to the head.

The veteran was afforded a VA ear disease examination in June 
2004.  He related his alleged in-service assault by a "gang 
of thugs" in Boston and that he received a broken nose and 
concussion.  He reported that he was treated at the Chelsea 
Naval Hospital for three days and wore a cast on his nose for 
two months.  One month after his discharge from the Navy, he 
experienced ringing in his ears.  In 1969 or 1970, he saw a 
private physician for complaints of fullness in his ears.  In 
1973 or 1974, he began to experience recurrent attacks of 
roaring noise in his head and ears and dizziness lasting for 
20 to 40 minutes associated with sweating, shaking, nausea, 
and vomiting.  These attacks repeated themselves every year 
and one-half.  He was treated privately in the 1980s through 
1991 for sudden hearing loss and with findings of mild to 
profound high-frequency hearing loss in his left ear.  In 
1996, the attacks of dizziness became more frequent occurring 
every two to three days.  He was diagnosed with Meniere's 
disease.  The examiner noted that a review of the claims 
folder showed that the veteran was treated for a fractured 
nose in 1959 when he accidentally dropped a trash can on his 
nose.  The examiner found no supporting evidence in the 
claims folder of hospitalization at the Chelsea Naval 
Hospital.  The examiner opined that the sequence of events 
where head injury is followed by symptoms including tinnitus, 
fullness in the ear, and then recurring spinning vertigo is 
at least as likely as not caused by head injury.  However, 
the examiner could not verify that an actual injury occurred.  
In an addendum dated in September 2004, the physician noted 
that recent MRI with and without gadolinium showed no 
evidence of an enhancing lesion in the brain.  This ruled out 
the possibility that the veteran had an acoustic neuroma 
which might be related to hearing loss, tinnitus, and 
dizziness.  The examiner reviewed the veteran's service 
medical records including the November 1959 sick call report.  
He opined that, if this was the extent of his in-service 
trauma, then it is less likely than not that his hearing 
loss, Meniere's disease, and tinnitus are related to this 
nasal trauma and fracture.  On the other hand, if evidence 
could be found supporting his reported history of a 
concussion, then it is more likely than not, that the 
veteran's hearing loss, tinnitus, and Meniere's disease could 
be related to head trauma.  


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

Additionally, service connection may be granted on a 
secondary basis for disability which is proximately due to or 
the result of service-connected disability.  38 C.F.R. § 
3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a 
service-connected disability is also compensable under 38 
C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran's service medical records reflect that he 
sustained a fracture of his nose as a result of being 
accidentally struck in the face with a trashcan.  Neither the 
veteran's service personnel records nor his service medical 
records corroborate his contention that he was attacked by a 
gang or that he sustained a concussion at that time.  
Additionally, the service department was unable to verify 
that an investigation had been completed or that the veteran 
was hospitalized after the alleged assault.  The veteran has 
acknowledged that there was no witness to the alleged in-
service assault and he has not submitted any lay statements 
to corroborate his contention.  Therefore, in the Board's 
opinion, the preponderance of the evidence establishes that 
the head trauma (other than the documented nasal injury) and 
concussion alleged by the veteran in support of his claim for 
compensation benefits did not occur.  

The first documented evidence of post service treatment for 
the veteran's claimed disabilities is contained in private 
medical evidence dated in 1985 showing treatment for left ear 
problems.  Subsequent records show treatment for dizziness, 
hearing loss, and left ear conditions; however, the treatment 
records do not show that these conditions were related to the 
veteran's active military service.

While various physicians have noted the veteran's reported 
assault during service and have opined that his concussion, 
left ear disability, hearing loss, tinnitus, and Meniere's 
disease were consistent with a head injury, the Board notes 
that it is not required to accept doctors' opinions that are 
based upon the veteran's recitation of medical history.  
Godfrey v. Brown, 8 Vet. App. 113 (1995), see also, Owens v. 
Brown, 7 Vet. App. 429 (1995).  As shown above, the 
contemporaneous service records do not support the veteran's 
contentions that he sustained a fractured nose and concussion 
during an assault with resultant left ear problems, hearing 
loss, and tinnitus.  Moreover, while he fractured his nose as 
a result of a trash can falling on it, the September 2004 
addendum to the June 2004 examination report notes that it 
was less likely than not that the veteran's documented nasal 
trauma and fracture resulted in his current hearing loss, 
Meniere's disease, and tinnitus.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claims.   


	 ORDER

Service connection for a concussion, or residuals thereof, is 
denied.

Service connection for a hearing loss disability is denied.

Service connection for tinnitus is denied.

Service connection for a left ear disability other than 
hearing loss and tinnitus is denied.

Service connection for Meniere's disease is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


